Citation Nr: 1739078	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-09 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for major depressive disorder (MDD), to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for a left leg condition.

5.  Entitlement to service connection for lumbar spine facet degenerative joint disease (DJD), to include as secondary to service-connected residuals trauma right ankle.  

6.  Entitlement to service connection for cervical spondylosis.

7.  Entitlement to a disability rating in excess of 10 percent for residual trauma of the right ankle.
8.  Entitlement to a disability rating in excess of 10 percent for residual trauma of the right knee.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2011 and September 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issues of entitlement to service connection for a heart condition, left leg condition, lumbar spine DJD, cervical spondylosis, and increased ratings for residual trauma of the right ankle and right knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not currently have a bilateral hearing loss disability for VA purposes.
2.  The preponderance of the evidence is against a finding that MDD is related to the Veteran's military service, was caused or aggravated by one of his service-connected disabilities, or manifested to a compensable degree within one year from separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for entitlement to service connection for MDD, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. 
§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, VCAA notice letters was sent to the Veteran in May 2011 and August 2014.  The Veteran has received all required notice concerning his claims, and it has been reconsidered since providing all required notice.  The claims file contains STRs, VA medical evidence, private medical evidence, and the Veteran's contentions.  Furthermore, the Veteran was provided VA examinations in July 2011, August 2011, September 2011, November 2011, December 2011, August 2014, and December 2014.  The Veteran and his representative have not contended that these examinations were inadequate.  Thus, the duties to notify and assist have been met.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1131 (West 2014)); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2016).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.310(a) (2016), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. 
§ 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2016).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2016).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

III.  Analysis

Bilateral Hearing Loss

The Veteran contends that service connection is warranted for his claimed bilateral hearing loss.  Based on the analysis below, the Board determines that the preponderance of the evidence is against the claim and that service connection is not warranted.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

Under 38 C.F.R. § 3.385 (2016), disability due to impaired hearing, for the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.
The Board finds that service connection for bilateral hearing loss is not warranted because the Veteran's hearing is clinically normal.  A disability for VA purposes is not found.  Id.

In an August 2011 VA examination report, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
20
LEFT
15
15
15
15
20

The Maryland CNC Word List Speech recognition scores for the Veteran's right and left ears were 96 percent.

The examiner opined that the Veteran's hearing was within normal limits at all tested frequencies and no hearing loss was found.  As a result, because there was no hearing loss for VA purposes, no medical opinion was necessary.

The Board has not overlooked the Veteran's statements with regard to his hearing loss.  The Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that the Veteran's reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a lay person such as the Veteran is competent of discerning the severity of his bilateral hearing loss, in the absence of specialized medical training, which in this case the Veteran has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  While the Veteran may indeed have difficulty hearing, he does not have a hearing loss disability under VA rules.  38 C.F.R. § 3.385 (2016).

The Board also notes that a March 2011 opinion from a private doctor indicates that the Veteran "presents bilateral hearing loss," that he was exposed arm fire noises and cannonball explosions in service, and that it was more probable than not that his hearing loss problem "is service connected" and related to such noise exposure.  This opinion, however, does not cite to any audiological findings, VA or otherwise, and it is by no means clear that the examiner based her opinion on anything other than the Veteran's own lay report of hearing loss.  As indicated above, before service connection may be granted for bilateral hearing loss, it must be shown to be a disability under 38 C.F.R. § 3.385.  Here, there is no indication that the doctor relied on competent evidence (testing results) showing those disability thresholds to be met, and accordingly her lay opinion has markedly less probative value than the August 2011 VA examination report.   

The Veteran fails to meet the most fundamental requirement for any claim for service connection; the Veteran must first establish he or she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997).  As such, the objective medical findings and opinions provided by the August 2011 VA examination report has been accorded greater probative weight, and weighs heavily against the Veteran's lay statements.

The Board finds there is no existence of current bilateral hearing loss for VA purposes.  See Brammer, 3 Vet. App. at 225 (1992).  Furthermore, the Veteran did not exhibit bilateral hearing loss, for VA purposes, at any time since service discharge.

Because there is no disability for VA purposes, the Board need not consider presumptive service connection.  See 38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).

The Board has considered the Veteran's circumstances of service under 38 U.S.C.A. § 1154(a)(1) (West 2014), but finds that a clear preponderance of the evidence is against a finding that bilateral hearing loss had its onset during active duty service or is otherwise related to active duty.  The benefit-of-the-doubt rule does not apply, and this service connection claim must be denied.  See 38 U.S.C.A. 
§ 5107(West 2014); 38 C.F.R. § 3.102 (2016).



MDD

The Veteran contends that service connection is warranted for his MDD, to include as due to service-connected disabilities.  Based on the analysis below, the Board determines that the preponderance of the evidence is against the claim and service connection is not warranted.

In an August 2014 VA examination report, the Veteran was diagnosed with MDD.  The Veteran noted that his MDD was secondary to his service-connected right ankle and right knee disabilities.  He has never contended that his MDD was directly related to active service.  The examiner noted that the Veteran had a history of private psychiatric treatment since 1990.  The Veteran sought psychiatric treatment after a motorcycle accident in February, 1989, post-service.  The examiner noted that a 1995 psychiatric report stated that "since the accident, [the Veteran] developed serious personality changes."  The VA examiner opined that it was less likely than not that the Veteran's MDD was proximately due to or the result of his service-connected disabilities.  The rationale was that there was no evidence of psychiatric complaints, findings, or treatment during his military service, or within one year from leaving military service in 1982.  The examiner noted that the Veteran first sought psychological treatment, and was diagnosed with MDD, in 1990, eight years after service.  There was no evidence which showed that the Veteran's MDD was related to any of his service-connected disabilities.  The VA examiner noted that there was a "clear and unmistakable" relationship between the Veteran's motorcycle accident in February 1989 and his psychiatric treatment in 1990.  The examiner further noted that this relationship was established by the Veteran's private psychiatrist in a 1995 report.  

The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).

The Board has not overlooked the Veteran's lay statements with regard to the etiology of his MDD.  The Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that his reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a layperson, such as the Veteran, is competent of determining the etiology of MDD, and whether it was related to his other service-connected disabilities, in the absence of specialized medical training, which in this case he has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  Put simply, there is no competent evidence whatsoever linking the Veteran's MDD to any other disability, service connected or otherwise, and there is no basis for remanding this case for a more detailed etiology opinion under 38 C.F.R. § 3.159(c)(4) because there exists no reasonable possibility that such opinion could contain favorable findings.

As such, the objective medical findings and opinions provided by the August 2014 VA examination report have been accorded greater probative weight in determining the etiology of the Veteran's MDD.  The Board has reached this conclusion because the examiner reviewed the claims file, made repeated references to pertinent past records and statements, and provided a detailed rationale.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the above reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim on a direct and secondary basis.  Because the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt doctrine is inapplicable, and the claims on this basis must be denied. 38 U.S.C.A. § 5107 (b); Gilbert, supra.




ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for MDD is denied.


REMAND

Concerning the claim for service connection for a heart condition, the Board notes that the Veteran has never had a VA examination to determine what, if any, heart condition he has, and whether it is etiologically related to active service.  A VA examination is necessary to determine if the Veteran's claimed heart condition is etiologically related to active service.

Concerning the claim for service connection for a left leg condition, the Board notes that the Veteran has had numerous joint examinations to evaluate his service-connected right ankle and right knee.  None of those examinations provided a diagnosis for a claimed left leg condition, nor did they give an opinion on whether any diagnosed left leg condition was related to active service or secondarily related to the Veteran's other service-connected disabilities.  A VA examination is necessary to determine if the Veteran's left leg condition is etiologically related to active service, or secondarily related to his service-connected disabilities.

Concerning the claims for service connection for lumbar spine DJD and cervical spondylosis, the Board notes that November 2011 and December 2011 VA examination reports concluded that the Veteran's back disabilities were not related to service or secondarily related to his service-connected disabilities.  However, in March 2011, before the VA examinations, the Veteran's private physician opined that it was more probable than not that the Veteran's service-connected right ankle disability aggravated and caused his back problems.  A new VA examination is necessary to determine if the Veteran's lumbar spine DJD and cervical spondylosis are secondarily related to his service-connected right ankle disability in light of this opinion.  

Concerning the claims for increased ratings for the Veteran's service-connected right ankle and right knee, in Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2016).  The Veteran was last afforded a VA examination in December 2014 to evaluate his service-connected residual trauma of his right ankle and right knee.  However, the examination did not include both active and passive range of motion in weight bearing and nonweight bearing.  Therefore, in light of Correia, the claims must be remanded for a new VA examination with complete range of motion testing.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his heart condition, left leg condition, lumbar spine DJD, cervical spondylosis, and service-connected right ankle, and right knee.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  

If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his representative an opportunity to respond.

2. After the above has been completed, schedule the Veteran for a VA cardiovascular examination to determine if he is diagnosed with a heart condition.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed.  The examiner is asked to opine whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed heart condition was incurred in or related to active duty service.

3. Schedule the Veteran for a VA medical examination to determine if he is diagnosed with a left leg condition.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed.  The examiner is asked to opine whether it is at least as likely as not that any such left leg condition is either directly related to active military service or is proximately due to or chronically aggravated by the Veteran's service-connected disabilities.

4. Schedule the Veteran for an appropriate VA back and spine examination to determine the etiology of his lumbar spine DJD and cervical spondylosis.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination must note review of the file.  All opinions must be supported by a detailed rationale.  The examiner is asked to opine whether it is at least as likely as not that the Veteran's lumbar spine DJD and cervical spondylosis condition are either directly related to active military service or are proximately due to or chronically aggravated by the Veteran's service-connected disabilities.

5. The Veteran should be afforded a VA orthopedic examination to determine the nature, extent, and severity of his service-connected residual trauma right ankle and right knee.  The claims file and a copy of this remand decision should be made available to the examiner for review.  Any indicated tests should be accomplished, including MRIs (if feasible).  The examiner should review the claims folder and should note that review in the report.  The rationale for all opinions should be explained.  

The joints should be tested for pain on both active and passive range of motion in weight bearing and nonweight bearing and, where applicable, compared with the range of the opposite joints.  

For the Veteran's right ankle, the examiner should opine on the following: 

a. Based on a review of the claims file and the examination findings, the examiner should describe the severity of his service-connected residual trauma of the right ankle by providing an opinion concerning whether the limitation of motion is "moderate" or "marked."

b. State what impact, if any, the Veteran's service-connected residual trauma of the right ankle has on his ability to obtain and maintain substantial gainful occupation.  

For the Veteran's right knee, the examiner should opine on the following:

c. Whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits the Veteran's functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

d. The examiner should report on whether there is subluxation or lateral instability of the right knee, and if present, indicate whether it is "slight," "moderate," or "severe."

c. The examiner must then render an opinion concerning the effect of the Veteran's service-connected right knee disability on his ordinary activity and his ability to procure and maintain employment.

6. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


